                                                                          Memorandum

    Subject                                         Date
    UNSEALING                                       APRIL 19, 2021

    U.S. v. MICHAEL COPELAND,
    4:21MJ3048

    To                                              From
    CLERK, U.S. DISTRICT COURT                      AUSA TESSIE L.S. SMITH
    DISTRICT OF NEBRASKA


         Be advised that the above named Defendant(s) is/are now in custody. You may now

unseal as follows, pursuant to Fed. R. Crim. P. 6(e)(4):

☐        Unseal the Indictment and any underlying Magistrate Case

☐        Unseal the Magistrate Case

☐        Unseal the Indictment but the underlying Complaint and Affidavit should remain

         Restricted

☒        Unseal the Magistrate Case but the underlying Complaint and Affidavit should remain

         Restricted
